Citation Nr: 0216467	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1938 to September 
1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held before a hearing officer at the RO in 
January 2000.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that scars must be considered separately.  In the instant 
case, the veteran is already service connected for a shrapnel 
scar on his neck and a separate disability evaluation has 
been assigned.  The veteran has not perfected an appeal for 
this issue and it will not be addressed in the current 
decision.  See 38 C.F.R. §§ 3.104, 20.200 (2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2.  The veteran's cervical spine disability is characterized 
by complaints of pain upon movement of his neck, tingling in 
the upper extremities with no radiation of pain, stiffness, 
and interference with sleeping.

3.  The veteran's cervical spine range of motion is 35 
degrees flexion, 15 degrees of extension, 43 degrees of right 
rotation, 42 degrees of left rotation, 10 degrees of right 
lateral flexion, and 15 degrees of left lateral flexion, and 
his cervical spine disability is manifested by no loss of 
endurance, no joint instability, a normal gait, good balance 
that became more difficult to maintain when standing on one 
lower extremity, and decreased functional capacity during 
acute exacerbations of pain.

4.  The veteran complains of tingling in his upper 
extremities.  X-ray findings included spinal stenosis but 
testing conducted did not reveal any radiation of pain.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no more, 
for traumatic arthritis of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.19, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5290 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

Fist, VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was cumulatively 
notified of the laws and regulations pertinent to his 
increased rating claim via the August 1999 Statement of the 
Case (SOC), the August 2000 Supplemental SOC (SSOC), and the 
July 2002 SSOC.  The July 2002 SSOC additionally informed the 
veteran that VA would assist him with the development of his 
claim but that ultimate submission of evidence was his 
responsibility.  The July 2002 SSOC additionally notified the 
veteran that VA would request evidence sufficiently 
identified by him from government agencies, employers, and 
all healthcare providers.  The Board finds that VA's duties 
to assist the claimant and to notify him of the evidence 
necessary to substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the instant case, the veteran's VA 
outpatient treatment records and numerous VA examination and 
radiographic reports have been obtained and associated with 
his claims file.  Private medical records, while not 
pertinent to the veteran' current level of disability, were 
also obtained in VA's pursuit to fully assist the veteran 
with his claim.
 
The Board notes that the veteran has repeatedly asserted that 
a MRI should be conducted to further his claim.  VA's duty to 
assist a claimant includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West Supp. 2002).  The veteran was 
scheduled for a VA examination April 2002 and all tests 
deemed necessary by the VA examiner were requested to be 
conducted.  The April 2002 examination report reflects that 
the VA examiner specifically indicated that no further workup 
was deemed necessary at that time, in spite of statements 
made that a MRI would better define the veteran's 
abnormalities of the cervical spine.  Accordingly, the Board 
finds that further development of the veteran's claim to 
include an examination with an MRI is not necessary to make a 
decision on his increased rating claim.  See 38 U.S.C.A. 
§ 5103A(d)(2)(B) (West Supp. 2002).  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II. Increased Rating for Traumatic Arthritis of the Cervical 
Spine

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Additionally, the evaluation of the 
same disability under various diagnosis, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2002).

Factual Background

A January 1999 VA Bone Exam report reflects that the veteran 
indicated that almost any increase in his activity level will 
cause increased neck pain, he is unable to find a comfortable 
position in which to sleep, and he described intermittent 
numbness and tingling in both upper extremities, but no 
radiation of pain.  The examination report reflects that 
physical examination of his neck revealed right lateral 
rotation of 40 degrees, left lateral rotation of 50 degrees, 
30 degrees of flexion, and 15 degrees extension; he had 
increased pain on all range of motion.  The examination 
report reflects that no spasm was noted but he did have 
tenderness to palpitation at the base of his neck, reflexes 
were normal, and reaction to pinprick was normal.  The report 
contains an impression of chronic cervical syndrome.

A January 1999 VA Radiology Report reflects moderated 
narrowing involving C3-4 and C6-7 interspace and posterior 
spur formation noted at C3, C4, and C5.  The report reflects 
that no other significant abnormalities were seen.

A June 1999 VA consultation sheet reflects that the veteran 
complained of painful shoulders and neck with all movement, 
but especially movement to the right.  The consultation 
reflects that his range of motion  of the cervical spine was 
as follows: 35 degrees flexion, 15 degrees of extension, 43 
degrees of right rotation, 42 degrees of left rotation, 10 
degrees of right lateral flexion, and 15 degrees of left 
lateral flexion.

A June 1999 VA Spine Exam report reflects that the veteran 
indicated that he has decreased range of motion of his neck 
and that he complained of stiffness and soreness in his 
muscles.  The report indicates that the veteran also 
complained that his symptoms are made worse if he tried to 
work in the yard, if he fishes, or during prolonged driving.  
The veteran further indicated to the VA examiner that he uses 
a contoured pillow for sleeping and that he complained of 
general pain all time as opposed to flare-ups.  The report 
reflects that physical examination revealed mild tenderness 
to palpitation over the trapezius muscle bilaterally and 
normal strength in the upper extremities.  The examination 
report contains a diagnosis of traumatic and degenerative 
arthritis of the cervical spine.

The veteran stated in his August 1999 notice of disagreement 
that the area on the back of his neck hurts and stays stiff.  
He also stated that his arms and legs tingle, which he felt 
is due to his neck condition.

The veteran's VA outpatient treatment records for 1999 
reflect that his degenerative joint disease was stable and 
doing well.

The veteran was afforded a hearing before a hearing officer 
at the RO in January 2000.  The hearing transcript reflects 
that the veteran testified that he cannot turn his head to 
see behind him while driving, but instead must depend on 
review view and side mirrors to see what is behind him.  The 
hearing transcript also reflects that the veteran stated that 
it hurt to extend his neck to the back and to the front, he 
has burning sensations from his neck part down to his 
shoulder blades, that he has almost constant pain from his 
shoulders all the way down his arms.

A July 2000 VA Radiology Report indicates that X-rays of the 
veteran's cervical spine were conducted.  The report reflects 
that there was degenerative disc disease at C3-4, C4-5, C5-6, 
and C-6-7 and significant narrowing of the C2-3 and C6-7 disc 
space with small anterior and posterior osteophytes were seen 
at these levels.  The report also reflects that mild 
generalized osteoporosis was seen.

An August 2000 VA Radiology Report indicates that a CAT scan 
was conducted to rule out cervical radiculopathy.  The report 
reflects marked diminution of disc space height at all levels 
at C3 through T1 and hypertrophic change of the apophyseal 
joints and of the vertebra.  The report also reflects spinal 
stenosis at C4-5 and foraminal stenosis at C4-5, C5-6, C6-7, 
and C7-T1.

His 2001 and 2002 VA outpatient treatment records revealed, 
in pertinent part, complaints of pain, decreased range of 
motion of the neck, had some sensory loss along the deltoid 
area of the left shoulder, and that his degenerative joint 
disease was doing well with just acetaminophen.

In February 2002 correspondence, the veteran indicated that 
he did not have further evidence in support of his claim but 
indicated that he felt he should be afforded a MRI to help 
substantiate his claim.

An April 2002 VA Spine Exam report reflects that the 
veteran's claims file was reviewed and that the examiner 
indicated that no further workup was deemed necessary at that 
time, in spite of statements made that a MRI would better 
define the veteran's abnormalities of the cervical spine.  
The examination report reflects that the veteran has 
traumatic arthritis of the right thumb and had undergone 
rotator cuff surgery to the right shoulder several years 
previously.  The examination report reveals that the veteran 
complained of pain, especially at nighttime.  The report 
reflects that the veteran's gait was normal, balance was good 
but he could not maintain good balance when standing on one 
lower extremity, and the veteran did not have trouble putting 
on or taking off his shirt or shoes.  The report reflects 
that physical examination of the cervical spine revealed no 
paraspinal tenderness and active range of motion was 30 
degrees extension, 25 degrees flexion, 30 degree left lateral 
flexion, 20 degrees right lateral flexion, and 25 degrees of 
bilateral rotation while passive range of motion was 40 
degrees of extension, 35 degrees of flexion, 35 degrees of 
left lateral flexion, 25 degrees right lateral flexion with 
complaints of sudden onset of pain which lasted a few 
seconds, and 30 degrees of rotation bilaterally with 
complaints of pain on the left side but resistance was noted 
during rotation to the right side.  The report reflects that 
Spurling's test was negative without any radiation of pain.  
The report contains diagnoses of cervical spinal stenosis and 
degenerative joint disease of the cervical spine.  The report 
also reflects that the examiner noted that limitation of the 
veteran's functional capacity would decrease during acute 
exacerbation of pain, there was no loss of balance, no loss 
of endurance, no joint instability, and that fatigability was 
more of a subjective complaint which was not evinced the day 
of the examination.

Legal Analysis

The veteran is service connected for traumatic arthritis of 
the cervical spine, due to a shrapnel injury that occurred 
while he was active duty.  He is evaluated as 20 percent 
disabled.  The veteran and his representative contend that he 
is entitled to a higher disability rating.  After a complete 
and thorough review of the evidence of record, the Board 
agrees to the extent discussed below.

Under Diagnostic Code (DC) 5010, arthritis due to trauma that 
is substantiated by X-ray findings is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5010 (2002).  Under DC 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
in the veteran's claim.  Limitation of motion of the cervical 
spine is rated as 10 percent disabling for slight limitation 
of motion, 20 percent disabling for moderate limitation of 
motion, and 30 percent disabling for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).

To begin the Board notes that in additional to his service-
connected traumatic arthritis of the cervical spine, the 
veteran has also been diagnosed with degenerative joint 
disease and mild osteoarthritis of the spine.  If the 
manifestations of any service-connected and nonservice-
connected disabilities cannot be differentiated, all symptoms 
must be included in determining the proper disability rating.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where 
it is not possible to separate the effects of the service-
connected condition versus a nonservice-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor and that such manifestations be 
attributed to the service-connected disability).  
Accordingly, the Board will evaluate the veteran's cervical 
spine disability to include all his symptoms which are 
medically attributed to his cervical spine as the medical 
evidence does not differentiate which symptoms are 
attributable to his service-connected traumatic arthritis and 
the degenerative joint disease and osteoarthritis.  Id., 
38 C.F.R. § 3.102 (2002).

In the instant case, the evidence of record revealed that the 
veteran's cervical spine range of motion was limited to 35 
degrees flexion, 15 degrees of extension, 43 degrees of right 
rotation, 42 degrees of left rotation, 10 degrees of right 
lateral flexion, and 15 degrees of left lateral flexion and 
manifested by no loss of endurance, no joint instability, a 
normal gait, good balance that became more difficult to 
maintain when standing on one lower extremity, and decreased 
functional capacity during acute exacerbations of pain.  
Additionally, the veteran complained of pain upon movement 
but specifically indicated that he does not have flare-ups.  
While the evidence of record revealed moderate to slightly 
severe limitation of motion, the evidence of record also 
revealed that motion was painful, some resistance to passive 
range of motion, interference of good balance when standing 
on one lower extremity, and that his pain interfered with the 
veteran's sleeping and his ability to do household chores and 
drive a car.  Consequently, the Board finds that the veteran 
is entitled to 30 percent disability rating for his service-
connected cervical spine disability.  See 38 C.F.R. §§ 4.7, 
4.45, 4.71a, DC 5290 (2002); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

As the veteran is entitled to the highest disability rating 
under DC 5290, the Board will consider is he is entitled to a 
higher disability rating under an alternative diagnostic 
code.  But see 38 C.F.R. § 4.14 (2002).  While diagnostic 
codes are available which allow for a disability rating in 
excess of 30 percent, the evidence of record does not reflect 
ankylosis of the cervical spine or residuals of a fracture of 
a vertebra of the cervical spine.  Accordingly, application 
of these codes is not appropriate.  See 38 C.F.R. § 4.71a, DC 
5285 and DC 5287 (2002).  

The veteran, through his representative, specifically 
contends that his is entitled to a higher disability rating 
under DC 5293.  The old criteria for a 40 percent disability 
rating under DC 5293 requires evidence of severe recurring 
attacks of intervertebral disc syndrome with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2002).  
The new criteria for a 40 percent disability rating under DC 
5293 requires evidence of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a, DC 5293) (effective Sept. 23, 2002).  Incapacitating 
episodes is defined as a period of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  Id.  The evidence of record revealed that 
the veteran has spinal stenosis of the cervical spine and 
that the veteran complained of tingling in his upper 
extremities.  Medical testing conducted revealed that pain 
did not radiate into the veteran's arms; the veteran also 
indicated that pain did not radiate into his arms.  The 
evidence of record reflects that the veteran would complain 
of pain due to his cervical spine while seeking medical 
treatment, but the record revealed that his neck pain was 
under control with acetaminophen and not that bed rest was 
prescribed.  Accordingly, the Board finds that the veteran 
does not meet the criteria for a higher disability rating 
under DC 5293.  See 38 C.F.R. §§ 4.27, 4.71a, DC 5293 (2002); 
67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. § 4.71a, DC 
5293) (effective Sept. 23, 2002); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Conclusion

In brief, the veteran meets the criteria for a 30 percent 
disability rating under DC 5290 for his service-connected 
traumatic arthritis of the cervical spine.  See 38 C.F.R. 
§§ 4.7, 4.45, 4.71a, DC 5290 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  To this extent, his claim for an 
increased rating his granted.  For the reasons stated above, 
the evidence of record does not implicate a higher disability 
rating under alternative diagnostic codes.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a disability rating in excess of 30 percent.  The 
Board has considered the doctrine of reasonable doubt, but, 
as the preponderance of the evidence is against a rating in 
excess of 30 percent, that doctrine is not for application 
for that portion of his claim.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board agrees with the RO that 
the veteran's disability picture does not warrant referral 
for the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2002).



ORDER

A 30 percent disability rating, but no more, for the 
veteran's service-connected traumatic arthritis of the 
cervical spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

